                              ALVIN K. HELLERSTEIN
                          UNITED STATES DISTRICT JUDGE
                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK
                                500 PEARL STREET
                             NEW YORK, NY 10007-1581
                                   (212) 805-0152


    TO:           Concerned Parties


    FROM:         Brigitte Jones, Courtroom Deputy                   Date: 12/27/2019
                  by Order of Judge Alvin K. Hellerstein

    US v. Chealique Curry - 19 Cr. 742 (AKH)

    You are hereby notified that you are required to appear for an oral argument.
                          Date : January 23, 2020
                          Time: 11:00 am
                          Place: U.S. Courthouse - Southern District of New York
                                  500 Pearl Street
                                  Courtroom 14D
                                 New York, New York 10007


    It is ORDERED that counsel to whom this Order is sent is responsible for faxing a copy to
    all counsel involved in this case and retaining verification of such in the case file. Do not
    fax such verification to Chambers.


                                                      So Ordered,


                                         {1}._k. ~~~
  USDCSDNY
 DOCUMENT
.f,,.

  ELECTRONICALLY FILED
DOC#:- - - - - + - - + - -                            I~- ?-7-f7
DATE FILED: 1-:J f..L-+-1.,__
